Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 7/9/21.  Claims 1,4 are amended.  Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
Claims 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai ( 2014/0087052) in view of Jp 2013159730.
For claims 1,2, 4, Kawai discloses oil or fat-processed starch and method of making the starch.  For claims 4-5, the method comprises adding .005-2 parts of oil or fat to starch. The edible oil or fat has iodine value equal to or larger than 140.  For claims 3,6, the starch includes tapioca starch.  ( see paragraphs 0019,0023,0042,0046,0048)
Kawai does not disclose polyphenol in the fat and in amount as recited in claims 1 and 4.
Jp2013159730 discloses an oil-soluble antioxidant to be added to edible fats and oil in amount of .01-10%.  The antioxidant is catechin which is a natural product obtained from tea extract.  The oil-soluble natural antioxidant can be added to edible fats and oils such as soybean oil, safflower oil, sunflower oil, grape seed oil etc..  ( see abstract, paragraphs 0001-0002,0014,0035,0037)
Kawai discloses in paragraph 0051-0052 to add a pH adjuster in amount ranging from .005-2 parts to effectively suppressing oxidation odor of oil or fat processed starch.  As shown in Jp201359730, catechin which is a polyphenol can be used as a natural antioxidant that can be added to oil or fat including the oils disclosed in Kawai.  It would have been obvious to one skilled in the art to substitute the natural antioxidant disclosed in Jp 730 by adding the antioxidant to the oil  as using an alternative ingredient to perform the same function.  One would have been motivated to use the catechin antioxidant because it is a natural ingredient which is more preferable from a nutritional standpoint.  It .
Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive.
In the response, applicant states that polyphenol including catechin is vulnerable to heat-treatment.  Applicant points to page 1266 of Exhibit A and paragraph 0008 of the secondary reference.  Applicant argues that in view of the heat treatment step in Kawai, one skilled in the art would hesitate to use a polyphenol as antioxidant, especially in view of the express teaching of Jp 730 regarding the negative consequences of heat on polyphenols. This argument is not persuasive.  The exhibit submitted by applicant only discloses one instance of heating at 100 degrees C for 3 hours.  The system in the exhibit is not a starch system as disclosed in Kawai.  Thus, one conclusion cannot be inferred to another.  Paragraph 0008 of the secondary reference is a discussion of Patent Document 1.  It is not  a disclosure of the invention of Jp730.  In paragraph 0025, Jp730 disclose dissolving catechin at temperature of 30-50 degrees C which include temperatures falling within the range disclosed in Kawai.  There is no disclosure of negative consequences of heat on polyphenols in Jp 730.  One would have been motivated to use polyphenol as a natural source of antioxidant.  Applicant further argues the final fat-processed starch of the present invention would contain polyphenol at an amount of only .0035 to 40ppm.  This argument is not persuasive because a final amount as calculated by applicant is not claimed.  Furthermore, even if it is claimed, the difference in concentration is not deemed to be patentable.  Generally, difference in concentration does not support patentability in absence of showing of criticality or unexpected result.  Applicant has not established criticality as the instant specification discloses a much higher amount of 8000ppm can be used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




August 6, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793